               Case 18-20968-MAM            Doc 10      Filed 10/24/18   Page 1 of 6



                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                                     www.flsb.uscourts.gov

In re:                                                 Case No. 18-20968-MAM

SHIPPING & TRANSIT LLC,                                Chapter 7 Case

         Debtor.
                                                   /

       EX PARTE APPLICATION FOR APPROVAL OF EMPLOYMENT OF
     WARGO & FRENCH, LLP AS COUNSEL TO NICOLE TESTA MEHDIPOUR,
        CHAPTER 7 TRUSTEE, NUNC PRO TUNC TO OCTOBER 23, 2018

         NICOLE TESTA MEHDIPOUR (“Trustee”), as Chapter 7 trustee for the bankruptcy

estate of Shipping & Transit LLC (the “Debtor”), pursuant to 11 U.S.C. §§ 327 and 330, Rule

2014 of the Federal Rules of Bankruptcy Procedure, and Local Rules 2014-1 and 9013- 1(C)(3),

respectfully requests, on an ex parte basis, that the Court approve the employment of Michael C.

Foster, Esq., Kristopher E. Aungst, Esq., and Angelo M. Castaldi, Esq. (“Counsel”) of the law

firm of Wargo & French, LLP (the “Firm”) as counsel to the Trustee, nunc pro tunc to October

23, 2018, and in support thereof states as follows:

         1.    On September 6, 2018 (the “Petition Date”), the Debtor filed a petition for relief

(the “Bankruptcy Case”) under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy

Code”).

         2.    On September 6, 2018, the Trustee was appointed chapter 7 trustee in the

Bankruptcy Case.

         3.        The Trustee seeks authorization from the Court to retain Counsel and the Firm to,

among other things, consult with the Trustee concerning the administration of this case, to

investigate the acts, conduct, assets, liabilities, and financial condition of the Debtor, and to
                Case 18-20968-MAM          Doc 10     Filed 10/24/18     Page 2 of 6



assist the Trustee in other legal and financial matters. Such services are necessary, and the

Trustee submits that the employment of the Firm would be in the best interest of the Debtor’s

estate.

          4.    Counsel have substantial experience in cases before the Court and others, are

qualified to practice in this Court, and are qualified to act as counsel for the Trustee and advise

the Trustee on her relations with, and responsibilities to, the Debtor, creditors, and other parties.

          5.    Pursuant to the requirements of § 327(a) of the Bankruptcy Code, the Trustee

respectfully submits that, based upon the Declaration of Kristopher E. Aungst on Behalf of

Wargo & French, LLP, as Proposed Counsel for Trustee (the “Declaration”), the Firm does not

hold or represent any interest adverse to the Debtor’s estate, and is “disinterested” as that term is

defined in § 101(14) of the Bankruptcy Code. The Declaration is attached hereto as Exhibit “A”.

          6.    The Firm has agreed to be compensated pursuant to § 330 of the Bankruptcy

Code, nunc pro tunc to October 23, 2018.

          7.    The Trustee accordingly seeks to retain the Firm to advise and represent her in

this case, nunc pro tunc to October 23, 2018.

          WHEREFORE, the Trustee respectfully requests an order substantially in the form

attached hereto as Exhibit “B” (i) authorizing Trustee’s employment of the Firm as Counsel

pursuant to 11 U.S.C. § 327, nunc pro tunc to October 23, 2018, and (ii) granting any such

further and other relief which this Court deems just and proper.
              Case 18-20968-MAM           Doc 10   Filed 10/24/18      Page 3 of 6



Dated on this 24th
              ___ day of October, 2018.

                                             Respectfully submitted,



                                             Nicole Testa Mehdipour
                                             Chapter 7 Trustee
                                             200 E. Broward Blvd., Suite 1110
                                             Fort Lauderdale, Florida 33301
                                             (954) 858-5880
                                             www.ntmlawfirm.com
              Case 18-20968-MAM           Doc 10    Filed 10/24/18   Page 4 of 6




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 24, 2018, a copy of the foregoing was

electronically filed with the Court using the CM/ECF system, which sent notification to all

parties of interest who are participating in the CM/ECF system, and by U.S. First Class mail to

all parties on the attached mailing matrix.



                                              By:   /s/ Kristopher E. Aungst, Esq.
                                                    Kristopher E. Aungst, Esq.
                                                    Florida Bar No. 0055348
                                                    kaungst@wargofrench.com
             Case 18-20968-MAM       Doc 10   Filed 10/24/18   Page 5 of 6



                                    SERVICE LIST

18-20968-MAM Notice will be electronically mailed to:

Eric N Assouline on behalf of Assouline & Berlowe, P.A.
ena@assoulineberlowe.com, ah@assoulineberlowe.com.com

Kristopher Aungst on behalf of Trustee
kaungst@wargofrench.com, lcruz@wargofrench.com; cpatterson@wargofrench.com;
FLService1@wargofrench.com

Michael Foster on behalf of Trustee
mfoster@wargofrench.com, lcruz@wargofrench.com; cpatterson@wargofrench.com;
FLService1@wargofrench.com

Angelo Castaldi on behalf of Trustee
acastaldi@wargofrench.com, lcruz@wargofrench.com; FLService1@wargofrench.com

Nicole Testa Mehdipour
Trustee@ntmlawfirm.com, TRUSTEE_CMECF_Service@ntmlawfirm.com;
FL80@ecfcbis.com; ntm@trustesolutions.net;BCasey@ntmlawfirm.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Stephen P Orchard on behalf of Debtor
sporchard@orchardlaw.com, G17905@notify.cincompass.com

Via U.S. Mail to:

See attached mailing matrix.
Label Matrix for local noticing Case 18-20968-MAM        Doc 10P.A. Filed 10/24/18
                                            Assouline & Berlowe,                                     Page  6 of 6
                                                                                                        Shipping & Transit LLC
113C-9                                      c/o Eric N. Assouline, Esq.                                   711 SW 24th Ave
Case 18-20968-MAM                           Assouline & Berlowe, P.A.                                     Boynton Beach, FL 33435-6752
Southern District of Florida                213 E. Sheridan Street
West Palm Beach                             Suite 3
Wed Oct 24 09:55:06 EDT 2018                Dania Beach, FL 33004-4607
1AAuto.com                                  Assouline & Berlowe                                           Bona Law, P.C.
c/o Foley Hoag LLP                          3250 Mary St # 100                                            4275 Executive Sq Ste 200
155 Seaport Blvd                            Miami, FL 33133-5232                                          La Jolla, CA 92037-1476
Boston, MA 02210-2698


Cahen Law, P.A.                                      Comerica Bank                                        Dorsey & Whitney LLP
Attn: Geoffrey Michael Cahen                         1 S Federal Hwy                                      701 5th Ave Ste 6100
1900 Glades Rd Ste 270                               Boca Raton, FL 33432-4804                            Seattle, WA 98104-7043
Boca Raton, FL 33431-8549


Foley Hoag LLP                                       Law Offices of Jason Dollard                         Lensdiscounters.com
155 Seaport Blvd                                     214 Brazilian Ave Ste 200                            c/o Bona Law, P.C.
Boston, MA 02210-2600                                Palm Beach, FL 33480-4676                            4275 Executive Sq Ste 200
                                                                                                          La Jolla, CA 92037-1476


Leslie Robert Evans & Assoc.                         Logistics Planning Services                          Office of the US Trustee
214 Brazilian Ave Ste 200                            c/o Dorsey & Whitney LLP                             51 S.W. 1st Ave.
Palm Beach, FL 33480-4676                            701 5th Ave Ste 6100                                 Suite 1204
                                                     Seattle, WA 98104-7043                               Miami, FL 33130-1614


Ohanian Law Firm                                     Shneider Rothman Intellectual Prop                   Nicole Testa Mehdipour
400 W 15th St Ste 1450                               4651 N Federal Hwy                                   United States Bankruptcy Trustee
Austin, TX 78701-1612                                Boca Raton, FL 33431-5133                            200 East Broward Blvd.
                                                                                                          Suite 1110
                                                                                                          Ft Lauderdale, FL 33301-3535

Stephen P Orchard
2255 Glades Road, Suite 324A
Boca Raton, FL 33431-8571




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                   (u)ArrivalStar                                       (u)Melvino
                                                     30 rue de St-Jean                                    30 rue de St-Jean
                                                     CH-1203 Geneva, Switz                                CH-1203 Geneva, Switz



(u)West African Investment Trust                     End of Label Matrix
10 Rue Mazy                                          Mailable recipients     18
CH 1207                                              Bypassed recipients      4
Geneva, Switzerlan                                   Total                   22
